Citation Nr: 1535478	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision, which denied service connection for hearing loss and tinnitus.  In June 2012, the Veteran filed a notice of disagreement (NOD) with the November 2011 decision.  The RO issued a statement of the case in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran additional evidence (to include a statement from L.B., his significant other), waiving initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

The Board's decision on the claim for service connection for tinnitus is set forth below.  The remaining claim for service connection for hearing loss is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for tinnitus have been accomplished.  

2.  The Veteran has credibly asserted experiencing in-service noise exposure consistent with his combat service, as well as that he began experiencing tinnitus during service associated with such exposure, and that it has continued to the present.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.  

The Veteran contends that he began to experience ringing in his ears intermittently during his military service due to exposure to noise from tank gunfire.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The United States Court of Appeal for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

First addressing the question of an in-service injury (here, noise exposure), the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran testified during the June 2015 hearing that he was a gunner on a battle tank in Vietnam and was exposed to noise from gunfire with no hearing protection.  He reported that after such gunfire, he would have days or weeks of ringing in his ears.  

The Board notes that the Veteran's DD Form 214 reveals that the Veteran was awarded a Combat Infantryman's Badge, which in and of itself evinces combat service, which would involve noise exposure.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154.  

The Board further notes that the Veteran is competent to diagnosis tinnitus (ringing of the ears) on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Therefore, given the Veteran's assertions that he currently experiences tinnitus, which is documented in the report of the October 2011 VA examination, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, as there is nothing to directly contradict the Veteran's assertions that his tinnitus began in service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no contemporaneous evidence of tinnitus during service, there is competent, credible lay evidence indicating that tinnitus first manifested during the Veteran's military service.  

As noted, the Veteran was afforded an October 2011 VA examination to obtain a competent opinion as to whether he currently has tinnitus related to his military service.  During that examination, the Veteran reported recurrent tinnitus and that he experienced a constant static noise while in Vietnam.  The examiner opined that the Veteran's tinnitus was associated with his hearing loss, as such is a known symptom of hearing loss.  While the Board has considered the opinion of the October 2011 VA examiner, the Board finds that such opinion is not persuasive.  The examiner did not discuss the possibility of the Veteran's tinnitus being directly related to his military service.  He also did not discuss the Veteran's reports of tinnitus while in military service, which continued intermittently thereafter, which the Veteran is competent to report.  Again, the Board finds no reason to question of the veracity of such reports.  

The Board acknowledges that no competent professional has specifically related the Veteran's current tinnitus to his military service, to include his alleged noise exposure; however, such an opinion is not necessarily needed with respect to tinnitus.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.  

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted.  




REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.  

The Veteran contends that, like tinnitus, his current hearing loss results from noise exposure during combat service in Vietnam while working on a tank and being exposed to gunfire.  

Service treatment records include the report of a January 1970 entrance examination which indicates that audiometric testing revealing pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
25
5
LEFT
15
10
5
5
10

Audiometric testing conducted in June 1970 revealed the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
n/a
5
0
LEFT
5
5
n/a
5
0








Audiometric testing conducted in August 1970 revealed the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
15
n/a
30
LEFT
25
20
15
n/a
15

Finally, audiometric testing completed at the time of separation from service in January 1973 revealed the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

In connection with the current claim for service connection, on October 2011 VA examination, audiometric testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
30
35
40
LEFT
35
25
35
65
75

The October 2011 testing results demonstrate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  As such, the currently claimed disability is established.  The Board also notes, as indicated above, that the Veteran's assertions of significant in-service noise exposure are accepted as credible and consistent with the circumstances of his combat service.  This evidence establishes an in-service injury.  Thus, the remaining question is whether there exists a medical nexus between the current hearing loss disability and the Veteran's in-service noise exposure.  

The October 2011 VA examiner opined that the Veteran's hearing loss was less likely than not related to or the result of the Veteran's military service.  The examiner noted that review of audiograms during service showed no significant shift in hearing levels upon discharge from service.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  

In rendering his opinion, the examiner did not address the Veteran's statements with respect to diminished hearing while in service.  Additionally, the VA examiner did not address the validity of the Veteran's audiograms in his service treatment records.  In this regard, the Board notes that several audiograms showed a shift in hearing thresholds, yet, at discharge, the Veteran's hearing appeared to be normal.  During the June 2015 hearing, the Veteran and his representative indicated that such test results may have been inaccurate.  The Veteran testified that he did not remember having any hearing test conducted at the time of his separation from service.  Thus, the Board finds that the October 2011 VA examiner did not fully consider all pertinent evidence of record in providing an opinion as to the nexus element.  

Under the circumstances noted above, the Board finds that the medical evidence currently of records is inadequate with respect to the Veteran's hearing loss claim and that further opinion is needed to resolve such claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination, by appropriate medical professional, in connection with his hearing loss claim.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the requested examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

With respect to VA treatment records, the Veteran testified during the June 2015 hearing that he received treatment from the Salem, Oregon VA Medical Center (VAMC) and its associated facilities.  The Board notes that records from May 2015 have been associated with the claims file, to include an audiological visit from that time.  However, the audiometric results were not included in the treatment records of evidence.  Furthermore, the Veteran testified to continued VA treatment during the June 2015 hearing.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Salem VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include audiometric findings from May 2015, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salem VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include audiometric findings from May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination by an appropriate professional (physician or audiologist).  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is the result of his military service, to particularly include his noise exposure from gunfire from a tank in combat service in Vietnam.  

The examiner must discuss the findings of audiometric testing contained in the Veteran's service treatment records and comment on the validity of such testing.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay, medical and other objective evidence.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


